Sedgwick, J.,
dissenting.
The defendant company was engaged in the automobile trade. The object of making the contract was to sell automobiles. They contracted seven automobiles, and were to receive cash for three, and possibly more, if the agency succeeded, and for four they took land. If the land deal was completed they wanted to be sure of the cash sales. The provision in the original contract, that one of the automobiles of lot one for which the land was exchanged should be first shipped, and that thereafter the shipment should 'be so arranged that the four automobiles for which the land was exchanged should not be delivered before *196the other three were delivered and the contract completed as to them, would, if Mr. Wilcox was seeking to enforce the contract, as to the four automobiles of lot one, enable the defendant to secure payment for the three automobiles of lot two before, or upon, the delivery of the other four automobiles. This seems to have been the understanding of the parties to that contract, since there has been no other reason suggested for such a specification in the contract, except the suggestion in the majority opinion, that the agreement in the contract and in the bill of sale requiring the automobiles sold for cash to be delivered and paid for as soon as the others, was for the purpose of “safeguarding” the defendant “against a demand for an immediate delivery of all of the cars in lot one.” Of course, it could not have that effect, as it was left to Mr. Wilcox to order all of the automobiles immediately if he chose. It was immaterial to the defendant whether the four automobiles should become the property of this plaintiff or of Mr. Wilcox. To reserve and make plain the right which the stipulation as to the manner of shipment of the automobiles gave them, it was specifically provided in the bill of sale of the four automobiles that “the time and manner of delivery of said automobiles shall be complied with and carried out by the vendee, or by the said Henry E. Wilcox.” The two writings together, so far as Mrs. Wilcox was concerned, constituted her_ contract, as stated in the majority opinion. The fact that it was especially agreed in the bill of sale that the provision that “the time and manner of delivery of said automobiles” must be observed shows what the parties considered to be the force and effect of that provision of the original contract, which provided that the automobiles for which cash should be paid should be delivered and paid for at or before the delivery of the automobiles of lot one for which the land was exchanged. These provisions of the bill of sale are explicit, and by their terms this plaintiff was not entitled to enforce the delivery of the four automobiles for' which she exchanged her land, unless Mr. Wilcox also complied *197with the remainder of the contract by receiving and paying for the other three automobiles.
Morrissey, C. J., concurs in this dissent.